Citation Nr: 0841969	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  02-07 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include residuals of a head injury, memory loss, a seizure 
disorder, residuals of a coma, and depression.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.  In 
April 2005 and September 2006, the Board remanded the case 
for additional development of the evidence.  The claim is 
again before the Board on appeal.

As noted by the Board in April 2005, the September 2000 
rating decision denied entitlement to service connection for 
residuals of a head trauma and memory loss.  Given the 
subsequent statements and testimony by the veteran and his 
representative, along with the evidence of record, the Board 
found that the appellant was actually claiming an entitlement 
to service connection for Parkinson's disease.  That claim 
was formally denied in the April 2002 rating decision, and 
has since been recharacterized by the Board.

In an April 2005 remand, the Board noted that a review of the 
August 2003 VA examination revealed an informal claim of 
entitlement to service connection for migraine headaches due 
to the veteran's in-service motor vehicle accident with 
resulting head injury.  The issue was referred to the RO for 
appropriate action, as it was not developed or certified for 
appellate review.  The claims file shows that this issue has 
not yet been developed by the RO, and the Board recommends 
that the RO pursue this claim.


FINDING OF FACT

Parkinson's disease was not present in service or manifested 
for many years thereafter, and is not otherwise etiologically 
related to active duty service.




CONCLUSION OF LAW

Parkinson's disease was not incurred in, or aggravated by, 
active duty service.       38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in July 2001, May 2005, October 2006, and December 2006 of 
the information and evidence needed to substantiate and 
complete a claim.  VA did fail to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question for the claim on appeal.  Specifically, VA did 
not inform the veteran of how disability evaluations and 
effective dates are assigned until October 2006.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The claim was readjudicated in a January 2008 
supplemental statement of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, private medical records, 
Social Security records, and, as warranted by law, affording 
VA examinations.  There is not a scintilla of evidence that 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.


Factual Background

The veteran was involved in a motor vehicle accident in March 
1969, while on active duty service.  He suffered a fracture 
of his right pelvis and a rupture of the bladder.  See March 
1969 operative record from Riverside Hospital.  Upon 
admission he was alert and conscious but somewhat drowsy.  
See discharge summary from Riverside Hospital.  He was seen 
by a neurosurgeon because of a possible a head injury, but 
the neurosurgeon felt that the veteran's cerebral condition 
was satisfactory.  Id.  X-rays of the skull and spine were 
negative.  Id.  The veteran had a hematoma of the occiput.  
See March 1969 operative record from Riverside Hospital.

Service medical records show that the veteran suffered a 
fracture of the right pelvis with extension into the right 
acetabulum and traumatic laceration of the bladder.  No head 
injuries were noted.  His injuries were classified as 
"temporary," and he was placed on six months of light duty.  
See August 1969 medical board.  In June 1970, another medical 
board noted that the veteran's injuries "may be permanent," 
and he was placed on an L-2 profile.  The medical board found 
the veteran to be fit for duty and returned him to duty.  The 
statement was acknowledged by the veteran.  See June 1970 
medical board and statement of patient concerning the 
findings of a medical board (signed by the veteran).  The 
veteran was released from active duty in December 1970.  On 
his separation examination report, he reported his "head, 
face, neck, and scalp" and "neurologic" to be "normal."  
The report noted his injuries from his accident to be a 
fracture of the right pelvis with extension into the right 
acetabulum and traumatic laceration of the bladder.

The veteran notes that his mother told him he was in a coma 
for 12 or 13 days after the accident.  See April 2001 
psychology report; August 2003 VA examination report.  See 
also January 2001 letter from H.C.R., M.D., noting that the 
veteran had a history of a coma after his accident.  The 
record does not confirm this statement.  See discharge 
summary from Riverside Hospital (noting veteran alert and 
awake; no mention of coma or periods of unconsciousness).  
Furthermore, there are no records provided by Dr. H.C.R. 
collaborating his assertion that the veteran was in a coma 
for 12 days, other than his notation of the veteran's own 
statements.  The veteran's medical records show years of 
normal neurology diagnoses.  See April 1987 outpatient note 
("neurological exam is normal"); August 1990 outpatient 
note ("remainder of his exam is completely neg[ative] 
including neurological").

In September 2000, the veteran had a CT scan of his brain.  
There was "prominence of the sulci at the vertex relative to 
the patient's age consistent with early atrophy.  The 
ventricles [we]re within normal limits.  No focal areas of 
increased nor decreased attenuation c[ould] be identified.  
No enhancing mass [wa]s seen following contrast 
administration."  See October 2000 radiology report.  The 
veteran presented to a physician in April 2001 for "changes 
in [his] brain."  He had a tremor in both hands.  See also 
November 2000 chart document of slight tremor in extremities 
by Dr. H.C.R; December 2000 VA neurology report (diagnosing 
"tremor, static in action, apparently emotionally 
induced").

In June 2001, the veteran had a brain MRI which showed 
"right frontal T2 signal change which may represent a small 
infarct . . . bilateral maxillary and left ethmoid 
sinusitis."  The veteran was diagnosed with Parkinson's 
disease at a VA examination in June 2001.  The examiner noted 
that the veteran had occipital hematoma at the time of the 
accident, which means that he did have a closed head injury, 
even if the veteran's "cerebral condition was 
satisfactory."  The examiner also noted, however, that the 
veteran reported that he had some type of seizures in the 
1970s and 1980s, and the examiner found it "hard to say" 
whether they were related to the accident.  There are no 
medical records confirming any history of seizures, and the 
Board notes that the examiner relied on the veteran's 
statements of his medical history.  The examiner recommended 
a neurological evaluation.  See June 2001 VA examination 
report.

The veteran was seen by a private neurologist in July 2001.  
The veteran was diagnosed with Parkinson's disease with head 
and neck tremor, cogwheeling in the arms, rigidity in the 
arms and legs, bradykinesia with slow movements and decrease 
in his balance.  The neurologist noted a prior motor vehicle 
accident with a fracture of the pelvis and laceration of the 
bladder and "[the veteran] reports some [h]ead injury."  
See July 2001 neurological examination report.

The veteran was afforded a VA examination in August 2003 in 
response to his claim.  The examiner discussed the veteran's 
history and the motor vehicle accident.  He noted that the 
veteran "was seen by a neurosurgeon and was known to have 
occipital hematoma, which sounded like it was in the scalp 
rather than intercerebrally."  See August 2003 VA 
examination report.  The veteran reported that he had some 
posttraumatic seizures and was on seizure medications, which 
he could not recall the name.  He stated that he did not have 
any current seizures, and that the only residual problems 
that had developed as a result of the head injury were 
migraine headaches.  The veteran told the examining physician 
that he never "actually said that his Parkinson is due to 
his head injury from 1969 and that he is not sure whether it 
is related or not."  The physician diagnosed the veteran 
with status post cerebral concussion with residuals of post 
concussive migraine headaches, and Parkinson's disease.  The 
examiner was asked to opine as to whether it was at least as 
likely than not that the veteran's Parkinson's disease is 
related to his head injury.  He stated that it "cannot 
really be determined.  The patient has multiple other reasons 
to have this."  He further explained, "[t]he causes of 
Parkinson's disease could be degenerative, idiopathic . . . 
related to antipsychotic medications and use of illicit 
drugs, both of which the patient has had . . . could be due 
to injuries to the midbrain and basal ganglia and there was 
no clear way . . . to definitively say that his Parkinson['s] 
disease was related to his head trauma and therefore is 
equally as likely as not related to this injury."  Id.

The Board remanded the claim for the physician, or if 
unavailable, a neurologist, to clarify this opinion, and to 
specifically answer whether it is at least as likely as not 
that the motor vehicle accident caused the veteran's 
Parkinson's disease.  The RO sent the claim to the VA medical 
center to pursue this remand, and the question was answered 
by a nurse practioner.  The nurse practioner opined that it 
"is not likely that the veteran's Parkinson's disease . . . 
was incurred in or aggravated by his military service.  He 
was involved in a motor vehicle accident in March 1969 
without neurological damage."  See May 2005 letter from 
K.S.R., MSN, GNP.

The Board again remanded the claim in September 2006 for the 
original physician, or if unavailable, a neurologist, to 
clarify the original opinion and answer the appropriate 
question.  The RO referred the remand to a VA physician, who 
noted that he reviewed the claims folder.  He stated that the 
veteran was noted to have a hematoma at the time of the 
accident, but x-rays of the head were negative.  He also 
stated that some reports had noted that the veteran was in a 
coma for 12 days, however, the record contains no supporting 
documentation of that statement.  The veteran reported a 
seizure disorder in his 2003 VA examination, but did not 
currently have a seizure disorder.  The record also contains 
no evidence of the veteran being prescribed anti-seizure 
medication.  The physician opined that it is not likely that 
the veteran's Parkinson's disease was incurred in or 
aggravated by military service, to include his accident, as 
he was involved in the March 1969 accident without 
neurological damage.  See December 2006 VA opinion.  The 
Board notes that the physician did not clarify his specialty 
when signing this opinion, but the Appeals Management Center 
noted in a January 2008 supplemental statement of the case 
that it obtained "the necessary VA medical opinion by a 
neurologist [and a]ll development action as directed by [the 
Board] ha[d] been accomplished."

The Board finally notes that the record contains statements 
by a psychologist and neurologist regarding the veteran's 
tendencies to exaggerate about his symptoms.  In April 2001, 
a psychologist noted that the veteran revealed "himself to 
be someone who tends to have major preoccupation with 
physical problems and a tendency to somaticize stress."  He 
also noted that the veteran may be exaggerating some of his 
symptoms.  See April 2001 psychology report.  The veteran has 
also been diagnosed with a "[d]esire for disability."  See 
December 2000 neurological report.  The veteran also reports 
throughout the record that he had symptoms that are not 
supported by the record (such as a reported history of 12 or 
13 days in a coma and a history of seizures).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, Social Security 
records, and a hearing transcript.  Although this Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

As the veteran was diagnosed with Parkinson's disease in June 
and July of 2001, he has a current disability.  The veteran, 
however, has not provided a competent nexus opinion stating 
his current disability is etiologically related to service.  
The record, in contrast, contains multiple opinions stating 
that the veteran's Parkinson's disease is not related to his 
accident in 1969.  See August 2003 VA examination (noting the 
veteran's Parkinson's could be attributable to many factors); 
May 2005 opinion by K.S.R., MSN, GNP (stating that the 
veteran did not have neurological damage at the time of the 
accident); December 2006 opinion by Dr. M.A.O. (stating that 
the veteran's Parkinson's disease is not likely related to 
his car accident).

The veteran also has not shown continuity of symptomatology.  
He claimed he had a seizure disorder that began in 1970, but 
there are no supporting records in the claims file that 
document any seizure problems.  The Board has given 
consideration to the veteran's own statements, however, 
medical evidence is required to establish a medical 
diagnosis; lay assertions of medical status do not constitute 
competent medical evidence for this purpose.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the 
Board finds that the doctors' statements that the veteran 
tends to exaggerate his symptoms affect his credibility to 
recount his past symptoms.  The record indicates that the 
veteran developed neurological issues associated with 
Parkinson's disease in 2000-over 30 years following his 
accident.  There are no records documenting any brain or 
neurological problems between March 1969 and 2000.  
Therefore, no continuity of symptomatology has been shown.  
Additionally, while not a dispositive factor, a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Without a competent nexus opinion tying the veteran's current 
disability to his in-service injury or evidence of continuity 
of symptomatology, the claim for entitlement to service 
connection for Parkinson's disease is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for Parkinson's disease, to 
include residuals of a head injury, memory loss, a seizure 
disorder, residuals of a coma, and depression is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


